UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-6400



NORMAN HOLLAND,

                                               Plaintiff - Appellant,

          versus


MILTON J. HALL, Deputy Sheriff, N.T.S.;
GREGORY A. TATE, Deputy Sheriff, N.T.S.; L.
TYLER, Deputy Sheriff; SHERIFF JONES, All of
the above named defendants sued in their indi-
vidual capacity; SOMERSET COUNTY; BOARD OF
COUNTY COMMISSIONERS OF SOMERSET COUNTY; JOHN
DOE; RICHARD ROE; OFFICER TYLER, #3205; D.
WEBB, Deputy, #2606; P. PRUITT, Sergeant
#6102; MICHELLE TAYLOR; KELLY GALYER, TFC; G.
TATE, TFC - Officer in Charge; DANIEL THOMAS,
Sergeant TFC; NOLEN, TFC-K-9; R. KLEBON,
TFC-V-4; LARRY TOLLIVER, Colonel,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Peter J. Messitte, District Judge. (CA-
96-299-PJM)


Submitted:   August 27, 1998             Decided:   September 17, 1998


Before NIEMEYER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.
Dismissed by unpublished per curiam opinion.


Norman Holland, Appellant Pro Se. Christine Kilty McSherry, OFFICE
OF THE ATTORNEY GENERAL OF MARYLAND, Annapolis, Maryland; Richard
M. Kastendieck, OFFICE OF THE ATTORNEY GENERAL OF MARYLAND, Pikes-
ville, Maryland, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Norman   Holland   appeals   from   the   district   court’s   order

dismissing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint as to

all but one of the named Defendants. We dismiss the appeal for lack

of jurisdiction because the order is not appealable. This court may

exercise jurisdiction only over final orders, 28 U.S.C. § 1291

(1994), and certain interlocutory and collateral orders, 28 U.S.C.

§ 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus.

Loan Corp., 337 U.S. 541 (1949). The order here appealed is neither

a final order nor an appealable interlocutory or collateral order.

     We dismiss the appeal as interlocutory. We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                              DISMISSED

                                   2